UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7245


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL MALONE ROSENBURGH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:06-cr-00641-HMH-1)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Malone Rosenburgh, Appellant Pro Se.   Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Malone Rosenburgh appeals the district court’s

order    denying      his   motion       for   a   sentence       reduction    under     18

U.S.C. § 3582(c)(2) (2006).               The district court found Rosenburgh

was     not   eligible       for     a    reduction      under       U.S.     Sentencing

Guidelines Manual App. C. Amend. 706 (2007), which lowered the

base offense levels for drug offenses involving cocaine base.

Because Rosenburgh was sentenced on the basis of his status as a

career offender, he was not entitled to a reduction pursuant to

Amendment      706,    so    the     district       court     did     not     abuse     its

discretion in denying Rosenburgh's motion.                    See United States v.

Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating standard of

review).      Accordingly, we affirm the district court's order.                        We

dispense      with    oral    argument         because      the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                               2